Citation Nr: 0511886	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  97-06 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss from July 30, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1972.

This appeal was brought to the Board of Veterans' Appeals 
(the Board) from a May 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) that continued a noncompensable rating 
for bilateral hearing loss. 

Service connection has long been in effect for right cheek 
laceration, right hand laceration and forehead laceration, 
each rated as noncompesnably disabling.

In September 2000, the Board remanded the case to obtain a 
new VA audiometric and ear examination and possible referral 
to the VA Central Office for initial consideration of an 
extraschedular rating.

An August 2001 rating action by the RO increased the rating 
for bilateral hearing loss to 30 percent from July 30, 2001.  
The veteran's March 2002 statement expressed disagreement 
with the 30 percent rating and the July 30, 2001 effective 
date of the increased rating. 

During the course of the current appeal, the RO granted 
service connection for tinnitus and assigned as 10 percent 
rating from March 6, 2001; that issue is not part of the 
current appeal.

A January 2003 rating decision increased the rating to 40 
percent from July 30, 2001.  A May 2003 statement from the 
veteran's representative expressed continued disagreement 
with the 40 percent rating.

The claim of entitlement to a compensable rating for 
bilateral hearing loss prior to July 30, 2001, remained 
before the Board because the veteran was presumed to seek the 
maximum benefit allowed by law or regulations, where less 
than the maximum benefit was awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

In a decision in July 2003, the Board denied entitlement to a 
compensable rating for bilateral hearing loss prior to June 
10, 1999; and allowed entitlement to a 20 percent rating for 
bilateral hearing loss from June 10, 1999 to July 30, 2001.  
That resolves those appellate issues.

The Board remanded the issue shown on the front page for 
development to include an additional VA audiometric 
evaluation, acquisition of any available additional evidence 
as well as due process actions.  This has now been 
accomplished, a SSOC has been issued, and the case has been 
returned to the Board for final appellate review on that 
issue alone.

In a rating in October 2004, the RO granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned a 10 percent rating from March 6,. 2002.  That issue 
is not part of the current appeal.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issues relating to defective hearing.

2.  At VA audiometric evaluations in 2001 and 2004, the 
veteran had an average decibel loss ranging from 76-83 in the 
right ear and 79-86 in the left ear, with a range of 64-84 
percent discrimination in the right ear, and 68-82 percent 
discrimination ability in the left ear. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2003); 38 C.F.R. §§ 4.68, 4.85, 4.87, Diagnostic Code 
6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's due process.  In this current 
issue, as it now stands before the Board, the veteran has 
been afforded the requisite clinical testing, and has been 
given the opportunity to provide all other pertinent 
documentation relating to his current complaints with regard 
to hearing loss.  The Board twice remanded the case for 
additional testing.  And the veteran has expressed his 
understanding for the pertinent regulations and what is 
required, and by whom, with regard to evidence.  All in all, 
the Board is satisfied that all due process requirements and 
that all rights of the veteran have been fully protected and 
addressed as they relate to rating for defective hearing. 

Criteria

Changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 (2004).   

For comparative purposes, under the old criteria, (in effect 
prior to June 1999), evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 cycles per second, with 11 auditory acuity levels 
designated from Level 1 for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate. 38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

Under the new criteria, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. § 
4.85 and Part 4, Diagnostic Code 6100 (2004).

Also under the new criteria, Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. 
§ 4.85(c) (2004).

Under 38 C.F.R. § 4.86(a) (2004), it states that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

It is noted that any compensation for defective hearing is 
available for that loss at the conversational voice 
frequencies rather than high frequencies.  

And under the pertinent regulations, consideration is given 
within the schedule for the wearing of hearing aids.  

Factual Background 

Prior audiological evaluations and reports are in the file 
for comparison.  

VA outpatient records show that the veteran has been given 
hearing aids and has been seen on a recurrent basis for 
various adjustments and  repairs, etc.

At the time of a July 2001 VA examination, the veteran 
reported that he had had hearing loss for years as a result 
of noise exposure in service, but it had been getting worse.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
65
70
85
85
LEFT
70
75
75
85
80

This averages out to 76 decibels in the right ear at those 
frequencies, and 79 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 64 percent 
in the right ear and of 68 percent in the left ear.  

Pursuant to the Board's remand, the veteran was afforded 
additional VA evaluations.  

Extensive recent VA clinical records are in the file showing 
that the veteran has been followed for testing and re-
evaluation of his hearing aids.

At the time of a February 2004 VA evaluation, the veteran 
reported that he long had had hearing loss.  The examiner 
detailed the specifics of a number of prior audiometric 
findings of record.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
75
90
95
LEFT
70
80
85
90
90

This averages out to 83 decibels in the right ear at those 
frequencies, and 86 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 82 percent in the left ear.  


Analysis

The Board notes that the recent VA audiological evaluations 
showed significant hearing loss in both ears.  The veteran 
uses hearing aids, a factor which is taken into consideration 
in the regulatory criteria.

However, whether using the 2001 or 2004 audiometric findings, 
the veteran's hearing loss, as specifically reflected in 
average decibel loss and discrimination ability, would 
translate on the hearing chart at no more than 40 percent 
disabling.  And while there has been a slight fluctuation in 
the losses shown in the ears, as well as capacity to 
discriminate, the loss shown on both tests, in the aggregate, 
does not warrant an evaluation in any event in excess of 40 
percent.  In fact, he has already been given every benefit of 
doubt in this regard with the assignment of the 40 percent 
rating.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the rating 
is based upon application of a strict chart into which raw 
test scores are inserted.  Accordingly, the preponderance of 
the evidence is against the claim for an increased rating for 
bilateral hearing loss.  Gilbert, 1 Vet. App. at 53.



Additional Considerations

Review of the record reveals that the RO has declined 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) 
(2001).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321 (b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. 3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  He has been 
asked for additional information on his hearing loss as it 
impacts his employment and hospitalizations, and no 
additional information has been forthcoming.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question. VAOPGCPREC. 6-96 
(1996).




ORDER

An increased evaluation for bilateral defective hearing in 
excess of 40 percent disabling, is not warranted.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


